         Case 1:20-mj-04322-DHH Document 1-1 Filed 12/02/20 Page 1 of 8
                                                                                  20-mj-4322-AFF


                  AFFIDAVIT OF SPECIAL AGENT KEVIN M. SHEAHAN
                      IN SUPPORT OF A CRIMINAL COMPLAINT

       I, Kevin M. Sheahan, being duly sworn, depose and state:

                          INTRODUCTION AND BACKGROUND

       1.      I am a Special Agent of the Federal Bureau of Investigation and have been so

employed for approximately 14 years. I am currently assigned to the Securities Fraud squad in

Chelsea, Massachusetts. In that capacity, my responsibilities include conducting criminal

investigation into federal offenses, including financial crimes such as wire fraud, bank fraud,

securities fraud, tax fraud, and money laundering.

       2.      I am currently conducting an investigation of NICOLE A. LESCARBEAU a/k/a

Nicole Coulibaly (“LESCARBEAU”) for violations of certain federal laws, including bank fraud

and wire fraud.

       3.      I make this affidavit in support of a criminal complaint charging LESCARBEAU

with bank fraud, in violation of 18 U.S.C. § 1344. Specifically, as set forth below, I have probable

cause to believe that LESCARBEAU engaged in a scheme and artifice to defraud and obtain

money from her employer.

       4.      The facts in this affidavit come from my personal observations and review of

records, my training and experience, and information obtained from witnesses. This affidavit is

intended to show merely that there is probable cause for the requested arrest warrant and does not

set forth all of my knowledge about this matter.

                       PROBABLE CAUSE TO BELIEVE THAT A
                  FEDERAL CRIME WAS COMMITTED BY LESCARBEAU

       5.      LESCARBEAU is a resident of Canton, Massachusetts.

       6.      T.D. Bank, N.A. (“TD Bank”) is a financial institution whose deposits are insured
         Case 1:20-mj-04322-DHH Document 1-1 Filed 12/02/20 Page 2 of 8
                                                                                  20-mj-4322-AFF


by the Federal Deposit Insurance Corporation. LESCARBEAU maintains a checking account

ending in -3952 at TD Bank (“TD-3952 Account”), on which LESCARBEAU is the sole

authorized signatory.

       7.      Rockland Trust Company (“Rockland Trust”) is a financial institution whose

deposits are insured by the Federal Deposit Insurance Corporation. Victim 2 maintains a business

checking account ending in -5288 at Rockland Trust (“Rockland-5288 Account”).

                  LESCARBEAU’s Guilty Plea for Embezzling from Victim 1

       8.      On or about September 26, 2018, a federal grand jury in the District of

Massachusetts returned an indictment charging LESCARBEAU with wired fraud, in violation of

18 U.S.C. § 1343, bank fraud, in violation of 18 U.S.C. § 1344, and aggravated identify theft, in

violation of 18 U.S.C. § 1028A, for embezzling approximately $1,389,317.42 from her employer,

a non-profit located in Boston, Massachusetts (“Victim 1”). See United States v. Nicole A.

Lescarbeau, 18-CR-10345-RGS at Dkt. 1 [Indictment]. The Indictment alleged that, from

approximately 2013 to 2018, LESCARBEAU used her access to Victim 1’s financial accounts to:

(a) issue unauthorized checks drawn upon Victim 1’s bank accounts, and then deposit these checks

into bank accounts she owned or controlled, see id. at ¶¶ 11-14; (b) make unauthorized wire

transfers out of Victim 1’s bank accounts to herself, to pay personal credit card bills, or to pay

third parties for her own personal benefit, see id. at ¶¶ 15-18; and (c) make unauthorized charges

on Victim 1’s credit cards personal items such as rental cars and hotel rooms, see id. at ¶¶ 19-21.

       9.      On or about December 13, 2019, LESCARBEAU plead guilty to all counts in the

Indictment. See 18-CR-10345 at Dkt. 59. LESCARBEAU is scheduled to be sentenced in

connection with that plea on December 9, 2020. See id. at Dkt. 67.



                                                 2
         Case 1:20-mj-04322-DHH Document 1-1 Filed 12/02/20 Page 3 of 8
                                                                                20-mj-4322-AFF


                                Victim 2 Hires LESCARBEAU

       10.     In or around March 2019, LESCARBEAU applied for the position of administrator

at Victim 2, a non-profit organization located in Brookline, Massachusetts focused on providing

affordable housing opportunities. During the application process, LESCARBEAU did not tell

Victim 2 about the Indictment related to her embezzlement from Victim 1. LESCARBEAU also

attempted to conceal her maiden name – the name under which she was charged in the Indictment

– from Victim 2 by using her married name, “Nicole Coulibaly,” during the application

process. For example, while submitting a resume that contained an email address reflecting her

maiden name, LESCARBEAU’s resume said her name was “Nicole Coulibaly,” an applicant with

“[o]ver 12 years Admin experience” who was “[a]dept at working with little or no supervision[.]”

       11.     In or about April 2019, LESCARBEAU was hired to be Victim 2’s administrator.

As part of her duties, LESCARBEAU was responsible for assisting with certain financial

transactions on behalf of Victim 2, including preparing checks as directed by Victim 2’s president

(the, “Company President”), and purchasing items for board meetings using a debit card.

LESCARBEAU was also given information concerning how to access various financial accounts

held by Victim 2, including the ATM pin as well as the online account username and password for

Rockland-5288 Account.

                            Overview of LESCARBEAU’s Scheme

       12.     From at least in or about August 20, 2019, through in or about February 10, 2020,

LESCARBEAU stole approximately $56,963.67 from Victim 2 by making unauthorized

withdrawals from Victim 2’s Rockland-5288 Account, including, but not limited to,

by: (a) diverting checks to herself that Victim 2 had issued for legitimate business purposes;

(b) opening an unapproved PayPal account in the name of Victim 2 to make unauthorized wire

                                                3
        Case 1:20-mj-04322-DHH Document 1-1 Filed 12/02/20 Page 4 of 8
                                                                               20-mj-4322-AFF


transfers to herself and others; and (c) making unauthorized wire transfers directly from Victim

2’s online checking account to third-parties for her personal benefit, such paying rent for

LESCARBEAU’s residence in Canton, Massachusetts.

       13.      LESCARBEAU used her position at Victim 2 to implement this scheme. During

her employment, when directed to do so by the Company President, LESCARBEAU was

responsible for assisting in the preparation of checks to pay for Victim 2’s business expenses.

From in or about August 2019, through in or about October 2019, without authorization,

LESCARBEAU diverted approximately $8,731.00 in money by fraudulently altering the name of

payees on checks drawn on Victim 2’s Rockland-5288 Account.

       14.      For example, on or about September 13, 2019, the Company President issued a

check in the amount of approximately $3,108.00 made payable to an organization that provides

housing for the homeless in the Boston metro-area (“Check 1116”). The memo line of Check 1116

included the notation: “September Rent.” Thereafter, without authorization from the Company

President, the payee of Check 1116 was changed to LESCARBEAU. On or about the same day,

LESCARBEAU deposited Check 1116 into her personal bank account at TD Bank. Rockland

Trust then paid TD Bank $3,108.00, and those funds were deposited into LESCARBEAU’s TD-

3952 Account.

       15.      In addition, on or about August 16, 2019, the day after Victim 2’s treasurer

resigned, LESCARBEAU opened an unauthorized PayPal account in the name of Victim 2 that

enabled money to be transferred out of Victim 2’s Rockland-5288 Account. Between in or about

August 21, 2019, through in or about February 10, 2020, LESCARBEAU used this PayPal account

to make approximately 74 unauthorized wire transfers totaling approximately $29,008.26 from

Victim 2’s Rockland-5288 Account to herself and others for her personal benefit, including:

                                               4
           Case 1:20-mj-04322-DHH Document 1-1 Filed 12/02/20 Page 5 of 8
                                                                               20-mj-4322-AFF


              x       On or about October 14, 2019, Victim 2’s PayPal account made an
                      unauthorized transfer of $2,020.00 to “Nicole Coulibaly.” The following
                      day, Victim 2’s Rockland-5288 Account was debited $2,020.00 for the
                      PayPal transfer and LESCARBEAU’s TD-3952 Account received a deposit
                      of approximately $1,951.12 from PayPal.1

              x       On or about December 6, 2019, Victim 2’s PayPal account made an
                      unauthorized purchase of $218.18 worth of swimsuits from
                      SwimOutlet.com. The shipping address listed for this purchase was
                      LESCARBEAU’s personal residence in Canton, Massachusetts. On or about
                      December 9, 2019, Victim 2’s Rockland-5288 Account was debited $218.18
                      for the PayPal transfer.

              x       On or about December 13, 2019, Victim 2’s PayPal account made an
                      unauthorized purchase of $20.00 at Target. The shipping address listed for
                      this purchase was LESCARBEAU’s personal residence in Canton,
                      Massachusetts. On or about December 16, 2019, Victim 2’s Rockland-5288
                      Account was debited $20.00 for the PayPal transfer to “TARGETCORPO.”

              x       On or about January 23, 2019, Victim 2’s PayPal account made an
                      unauthorized transfer of $687.00 to “Nicole Coulibaly.” The same day,
                      LESCARBEAU’s TD-3952 Account received a deposit of approximately
                      $660.11 from PayPal, and, the following day, Victim 2’s Rockland-5288
                      Account was debited $687.00 for the PayPal transfer.

       16.     LESCARBEAU also used Victim 2’s money to pay rent for her personal residence.

In or about April 2019, LESCARBEAU began renting an apartment in Canton, Massachusetts for

approximately $3,060 per month. Four months later, in or about August 2019, LESCARBEAU

owed her landlord approximately $13,038.38 in back payments and late fees. Thereafter, without

the knowledge or authorization of anyone at Victim 2, LESCARBEAU initiated approximately

$18,947.54 in wire transfers from Victim 2’s Rockland-5288 Account to her landlord, as detailed

in the following chart:




       1
          PayPal sometimes charges fees for transfers. See, e.g., PayPal Consumer Fees, available
at https://www.paypal.com/us/webapps/mpp/paypal-fees#transfers.
                                               5
Case 1:20-mj-04322-DHH Document 1-1 Filed 12/02/20 Page 6 of 8
Case 1:20-mj-04322-DHH Document 1-1 Filed 12/02/20 Page 7 of 8
         Case 1:20-mj-04322-DHH Document 1-1 Filed 12/02/20 Page 8 of 8
                                                                                   20-mj-4322-AFF


       20.     On or about February 12, 2020, LESCARBEAU sent another email to the Company

President and the Treasurer requesting a meeting. LESCARBEAU wrote: “I would like an

opportunity to speak with you and try to explain things a bit. I realize you probably don’t think I

deserve it, however I am asking you as a parent and human being to please consider it.” She

continued: “Could we schedule something for the week of February 24th? I don’t want you to

think I am ‘fleeing,’ I am not.” Thereafter, rather than respond to her request for a meeting, Victim

2 reported LESCARBEAU to law enforcement.

                                         CONCLUSION

       21.     Based on my knowledge, training and experience, and the facts set forth in this

affidavit, I respectfully submit that there is probable cause to believe that LESCARBEAU

committed bank fraud, in violation of Title 18, United State Code, Section 1344, by, on or about

September 13, 2019, fraudulently misrepresenting herself to be an appropriate payee of a

$3,108.00 check belonging to Victim 2.



Sworn to under the pains and penalties of perjury,


                                                      ____________________
                                                      Kevin M. Sheahan
                                                      Special Agent
                                                      Federal Bureau of Investigation


Subscribed and sworn via telephone in accordance with Federal Rule of Criminal Procedure 4.1
on December __,
              2 2020.        11:53 a.m.




___________________________________________
                        ____
                        __ ____
                             _ _____
                             __   ____
                                     ____
                                       __
DAVID H. HENNESSY
UNITED STATES MAGISTRATE
                       RAT
                         ATE
                         AT E JUDGE
                              JU
                               UDG GE

                                                 8
